Citation Nr: 9904530	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).

FINDINGS OF FACT


1. All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to service 
connection for a psychiatric disorder has been obtained.

2. The veteran exhibited a personality disorder while on 
active duty.

3. The veteran does not have an acquired psychiatric 
disability that is related to active duty, and a psychosis 
was not manifested during the first post-service year.


CONCLUSION OF LAW

1. An acquired psychiatric disability was not incurred or 
aggravated during active service, and a psychosis may not 
be presumed to have been incurred therein  38 U.S.C.A. 
§ 1101, 1111, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran was 
diagnosed with passive-dependent personality disorder in May 
1980.  In June 1980 a Medical Board adopted this diagnosis 
and found that the condition existed prior to enlistment and 
was not aggravated by service.  The Medical Board recommended 
the veteran be separated from service.  The Medical Board 
findings indicate that when the veteran was examined there 
was no evidence of thought disorder, he denied hallucinations 
and homicidal or suicidal ideation.  The veteran was 
separated from service in July 1980.

In September 1992 B.V.D., a licensed clinical psychologist 
noted the veteran's reports of depression and feelings that 
his then current emotional and psychological distress were 
due to "destructive hypnotic programs" which were implanted 
in his psyche when he was discharged from the military.  The 
examiner felt that an evaluation for potential benefit of 
psychiatric medication was warranted.

B.V.D. saw the veteran for a follow-up session in October 
1992.  At that time the veteran again expressed his 
suspicions of hypnosis at the time of his discharge.  He also 
expressed emotional distress and reported feeling agitated  
and explosive.  The examiner noted that the veteran remained 
quite suspicious of the motives of health care workers and 
was demonstrating considerable evidence of a pervasive 
thought disorder.  B.V.D. also obtained a psychometric 
profile from the veteran which was suggestive of significant 
emotional difficulties.  

The veteran began treatment with E.M. of the Colorado 
Psychiatric Hospital in October 1992.  At that time, based on 
the little longitudinal history available, E.M. felt that the 
veteran's history was consistent with chronic deterioration 
over time.  The veteran alluded to the psychological testing 
done at the time of his discharge, but the examiner did not 
have these records for inspection.  Based on the history 
given by the veteran, the examiner was suspicious that the 
thought disorder existed at the time of discharge from 
service.  The diagnoses included bipolar mood disorder, with 
psychotic features.  

In February 1993 the veteran filed an application for 
compensation and pension for  inter alia, a psychological 
problem which was denied in April 1993.  

In August 1993, R.F., a private physician examined the 
veteran in association with a claim for Social Security 
disability.  The veteran continued his reports of hypnosis 
and programming by Navy personnel prior to his discharge.  
R.F. diagnosed schizoaffective disorder and commented that 
the veteran was seriously and chronically ill with a 
psychotic disorder which causes profound depression.  R.F. 
made no comment regarding the onset of the disease.

In March 1994 Dr. E.M. submitted a statement in support of 
the veteran's claim for service connection of a psychiatric 
disorder.  E.M. had been treating the veteran since October 
1992 for schizoaffective disorder.  The doctor related a 
history of symptoms which began while the veteran was still 
on active duty including auditory hallucinations and paranoid 
delusions.  It was the doctor's position that the veteran was 
likely misdiagnosed at the time of his discharge.

In February 1995 the veteran underwent a VA examination.  The 
examiner reviewed the veteran's medical records and 
interviewed the veteran.  The examiner concurred with the 
conclusions of the Medical Board made at the time of the 
veteran's discharge.  The VA examiner also agreed with E.M.'s 
evaluation and present treatment of schizoaffective disorder.  
However, the examiner classified it as a "second" 
diagnosis.  The examiner considered the veteran's history 
which indicated that he worked until 1985 when he began to 
withdraw and become more psychotic.  The examiner noted that 
there were few somatic symptoms until 1992 when the veteran 
fell on ice.  It was noted that a schizoaffective disorder 
was not identified prior to separation from service, and, in 
fact, the medical board specifically denied the presence of 
any major affective problems or thought disorder.  

The veteran has submitted an April 1995 statement from C.H. 
in support of his claim.  C.H. had taken over treatment from 
E.M. in July 1994.  C.H provided a history of the veteran's 
treatment and stated that the veteran's longitudinal course 
is more consistent with schizoaffective, bipolar type than 
the personality disorder diagnosed at discharge.  C.H. opined 
that it seemed to have originated during the veteran's active 
duty.

The medical evidence indicates that the veteran sought 
treatment at the Arapahoe Mental Health Center March through 
December 1996.  The records are consistent with the other 
post service records with regard to his current condition, 
however they make no findings regarding the onset of the 
veteran's thought disorder.  

In March 1997 the veteran appeared before the undersigned for 
a hearing on his appeal.  At that time the veteran testified 
to a history that is consistent with the medical records 
previously discussed.  He maintained the allegations with 
regard to the cursory nature of his Medical Board evaluation 
and hypnosis by a member of the Medical Board.  The veteran 
also presented argument on the inadequacy of the 1995 VA 
examinations.  It was the veteran's position that the Medical 
Board findings were flawed because the records are 
insufficient to support the findings.  As such the VA 
examination which relied on the Medical Board findings was 
also flawed and therefore another examination was warranted. 

In May and July 1997, the veteran underwent examination by a 
board of two psychiatrists.  Both psychiatrists reviewed the 
veteran's medical records and interviewed the veteran.  They 
agreed that the onset of the veteran's psychosis was several 
years after active duty and that the Medical Board diagnosis 
was probably correct.  One of the examiners opined that it 
would be unlikely that the veteran could have held a job for 
three to three and a half years after service if the veteran 
had already developed a psychosis as flamboyant and grandiose 
as the record recalls.  It was noted that the veteran gave a 
history that suggested that his reconstruction of the course 
of his illness was influenced by his current state of partial 
remission from a psychotic state.  It was felt that those who 
did not have access to his records would tend to believe his 
construction of the sequence of the illness.  However, the 
actual records portray a picture of a personality disorder 
that was in evidence in service and only about 10 years later 
did a psychosis develop.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d). Personality disorders are not diseases 
or injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303(c).

Service connection can also be granted for certain chronic 
diseases, including psychoses, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309(a) (1998).

The fulfillment of the statutory duty to assist in the 
development of a well-grounded claim includes providing 
additional VA examinations by a specialist when recommended, 
and conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible. Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The veteran has 
undergone several psychiatric examinations and reasonable 
attempts have been made to obtain available private clinical 
records identified by the veteran.  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

The veteran has submitted records from E.M. and C.H. which 
opine that the veteran had possibly developed his current 
thought disorder prior to separation from service.  The VA 
examiners have concluded that the veteran's disorder did not 
develop until years after separation from service.  In order 
to resolve this difference in medical opinion, the Board has 
considered the all evidence of record, including the service, 
private and VA medical records, as well as the testimony and 
statements of the veteran.

Although all of the examinations are thorough and the 
opinions therein appear carefully considered, the Board notes 
that the VA examiners had the opportunity to review the 
veteran's service and post-service medical records in 
conjunction with their examinations.  The private examiners 
were forced to render their opinions regarding the linkage to 
service on history provided by the veteran and without 
reference to service medical records.   See Owens v. Brown, 7 
Vet. App. 429, 432-433 (1995): Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Finally the most recent VA examinations 
focused upon the critical inquiry, that is, what was the date 
of onset of the veteran's acquired psychiatric disability.  
As was pointed out by one examiner, the veteran relates a 
history of his psychiatric illness that is quite influenced 
by his current mental state.  Moreover, his ability to 
function in the work force for 3 to 3 1/2 years following 
service argues against his having a psychosis until some 
years after service discharge.  

The above factors considered, the Board attaches greater 
probative value to the VA examinations.  The board of two 
psychiatrists concurred that the onset of the veteran's 
psychiatric disability came after service separation.  As 
such the preponderance of the evidence is against the claim 
for service connection of a psychiatric disorder.


ORDER

Entitlement to service connection for a psychiatric order is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Department of Veterans Affairs

